El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Kórber & Compañía, Ine., demandó a Aboy, Vidal & Com pañía, Inc., en reclamación de $1,473.50 por daños y per-juicios ocasionados a virtud de incumplimiento de cierto con-trato de compraventa de mil toneladas de abono. La venta se pactó a razón de $56.50 tonelada y llegaron a entregarse 957. La falta de entrega de las 43 restantes es lo que da origen a la reclamación.
Abov, Vidal & Co., Inc., aceptaron que habían celebrado *430el contrato y alegaron que si dejaron de entregar 43 tone-ladas de abono de las mil vendidas, lo hicieron de acuerdo con cierta modificación de contrato propuesta por la deman-dante y por ellos aceptada.
Trabada así la contienda, se celebró la vista en la que ambas partes practicaron prueba, y la corte, finalmente, dic-tó sentencia condenando a los demandados a pagar a la de-mandante $1,483.50, las costas del pleito y los honorarios de abogado.
La sentencia se dictó el 25 de febrero de 1918 y el 7 de marzo siguiente la parte demandada notificó al secretario de la corte y al abogado de la parte contraria que presen-taría una moción sobre nuevo juicio que se basaría en una exposición del caso y se fundaría en que la sentencia era errónea y contraria a la ley y a la prueba practicada y en que la prueba era insuficiente para justificarla.
Después de varias prórrogas, los demandados, el 22 de abril de 1918, presentaron su moción sobre nuevo juicio ale-gando siete fundamentos y acompañando un proyecto de ex-posición del caso. El mismo día 22 de abril comparecieron los abogados de ambas partes a la vista de la exposición y convinieron en que la demandante presentara al día si-guiente sus enmiendas. Se presentaron en efecto las enmien-das y se concedió a los demandados un término para archi-var la exposición enmendada. Pasó el término y los deman-dados solicitaron prórroga que les fué negada por tal mo-tivo. Esto no obstante, la corte luego admitió la exposición enmendada que había sido radicada en la secretaría el 24 de mayo, “teniendo en cuenta el artículo 223 del Código de Enjuiciamiento Civil y la doctrina declarada en los casos de Black v. Hilliker, 130 Cal. 190, y Pendergrass v. Cross, 73 Cal. 475”, y, por último, concedió el nuevo juicio.
No conforme la parte demandante con la resolución de la corte, apeló de ella para ante este Tribunal Supremo y su recurso es el que estamos considerando y resolviendo.
La primera cuestión que debemos decidir es la de si exis-*431tió o no una válida exposición del caso ante la corte de dis-trito. A nuestro juicio dicha cuestión debe resolverse en la afirmativa, atendidas las circunstancias concurrentes, esto es, que el proyecto de exposición se presentó en tiempo y que si bien la exposición enmendada no se presentó dentro del término fijado por la corte para ello, se archivo dentro de un período de tiempo que la misma consideró razonable. El hecho de que la Corte de Distrito de San Juan negara “una prórroga” de un término “vencido”, no la privaba de jurisdicción para considerar razonable cualquier otro perío-do de tiempo.
Sostiene la parte apelante que la solicitud de nuevo jui-cio presentada en este caso es contraria a la ley y debió ser desestimada por la corte. Sostiene además que sólo pueden concederse nuevos juicios en Puerto Rico en los casos ex-presamente especificados por la ley y en la forma también por ella especificada, y que siendo esto así, los jueces de distrito carecen de facultad para conceder nuevos juicios por su propio acuerdo. La apelante impugna la jurisprudencia establecida por esta Corte Suprema en los casos de Santiago v. Vázquez, 15 D. P. R. 228 y Rivero v. Hernández, 17 D. P. R. 904.
El Código de Enjuiciamiento Civil de 1904 dedica todo el capítulo sexto de su noveno título a los nuevos juicios, o sea a “la revisión de una cuestión de hecho ante la corte o árbitro que celebró el anterior en que se suscitó aquélla y pronunció sentencia.”
Según el artículo 221 del cuerpo legal citado, la anterior sentencia o cualquier otra decisión podrá ser anulada, y me-diante solicitud de la parte agraviada, concederse un nuevo. juicio, por cualquiera de las siguientes causas, siempre que esencialmente afecten a los derechos substanciales de dicha parte:
“1. Irregularidad en los procedimientos de la corte o de la parte contraria, o en cualquiera providencia de la corte, o abuso por parte *432de ésta b de su poder discrecional, que impida un juicio imparcial para cualquiera de las partes;
“2. Accidente o sorpresa que la ordinaria prudencia no hubiere podido prevenir;
“3. Descubrimiento de nuevas pruebas que sean importantes para la parte solicitante, las cuales a pesar de razonables diligencias, no pudo descubrir y presentar en el juicio;
“4. Indemnización excesiva que pareciere haberse concedido bajo la influencia de apasionamiento o prejuicio;
"5. Insuficiencia de la prueba para justificar la sentencia o deci-sión, o que ésta fuere contraria a la ley;
“6. Error de derecho, cometido en el juicio, y al cual opuso ex-cepción la parte solicitante.”
Los siguientes artículos fijan con toda minuciosidad la forma en que deben presentarse las notificaciones y mocio-nes de nuevo juicio.
De acuerdo con lo dispuesto en el artículo 223, la parte demandante expresó en su notificación los fundamentos en que basaría su moción, a saber: “en que la sentencia es erró-nea y contraria a la ley y a la prueba presentada y que la prueba de la demandante es insuficiente para justificarla.”.
Luego se presentó la moción acompañada de una exposi-ción del caso, y en la moción se especificaron los fundamen-tos de la solicitud, así:
“1. La corte cometió error en no considerar al hacer la apre-ciación de la prueba, la carta de fecha abril 5 y 7 y marzo 2 pre-sentada por la.demandada Aboy, Vidal y Co., Inc., pues ni de la sentencia ni de la opinión de la corte se desprende que tal carta haya sido considerada al resolver el caso.
“2. Que la corte cometió error al admitir la factura presentada por la demandante a pesar de haber hecho oposición la demandada. (Exposición del caso, páginas 2 y 3.)
“3. Porque la corte erró al admitir la prueba del cable presen-tado. (Exposición del caso, páginas 4 y 5.)
“4. Porque la corte erró al admitir toda otra prueba ajena a demostrar el incumplimiento del contrato por parte de Aboy, Vidal y Co., Inc., después de la fecha fijada para cumplirlo y consistente en las cartas de julio 27, agosto 10, agosto 21, y agosto 27, porque tales cartas no tienen ni podían tener relación directa con este caso.
*433“5. Porque la prueba es contraria a la ley, toda vez que ella tiende a demostrar el incumplimiento de un contrato que había ter-minado por virtud de una modificación o novación del mismo.
“6. La sentencia es contraria a la prueba y a las alegaciones porque si en la propia demanda se alega que en 3 de enero de 1917, Korber & Co., Inc., y Aboy, Vidal y Co., Inc., celebraron un contrato por virtud del cual Aboy, Vidal y Co., Inc., vendió a Kor-ber y Co. 1,000 toneladas de abono a $56.50 por tonelada, puesto en el muelle de San Juan de Puerto Rico y entregadas en su tota-lidad en mayo de 1917, la demandante no podía presentar ni la corte admitir ninguna otra prueba fuera de la fecha en que debía cumplirse el contrato y porque además las alegaciones de la deman-da son contrarias a las pruebas presentadas.
“7. Porque la indemnización de daños solicitada y concedida es: excesiva, porque en el supuesto de que tal acción pudiera prosperar,, la prueba en que debía basarse la sentencia de la corte para apreciar' los daños no podía ser otra que la del precio del artículo en la fe-cha en que debía ser entregado, o sea en mayo de 1917, siendo insu-ficiente e inapropiada cualquier otra prueba de cualquier otra fecha posterior o anterior a la estipulada expresamente en el contrato y, por tanto, una sentencia basada en esta prueba es insuficiente y con-traria a la ley y a la justicia.”
La corte oyó a las partes y finalmente dictó la resolución apelada que es como sigue:
“En esta moción de nuevo juicio se alegan diversas causas o motivos que a entender del peticionario autorizan la concesión de tal nuevo juicio.
“El motivo que se alega bajo el No. 1, es desestimado por la corte por ser errónea la apreciación en que el peticionario se funda.
“El motivo del No. 2 de la moción, es desestimado por la corte, porque la factura se admitió como tal, y sin que sirviera para de-mostrar el pago.
“El motivo No. 3 de la moción, se desestima.
“El motivo No. 4 de la moción, se desestima; y lo mismo el Noi 5; por ser ambos imprecisos e indeterminados.
“En cuanto a los motivos que aparecen bajo los números 6 y 7, la corte cree que quizás en nuevo juicio pueda demostrarse la fuer-za y realidad de los extremos en esa parte de la moción sostenidos; y sin prejuzgar nada en. estos extremos, declara con lugar la mo-ción de nuevo juicio, en cuanto a tales motivos, ordenándose la ámi-*434lación de la sentencia dictada en el caso y la celebración de nuevo juicio.”
Seguiremos ahora a la apelante en su alegato. Sostiene que “la moción de nuevo juicio en cuanto a sus motivos seis y siete no está de acuerdo con la ley y no debió haber sido considerada por la corte inferior. No estamos conformes. A nuestro juicio, si bien la redacción de la notificación y de la moción de nuevo juicio deja mucho que desear, puede con-siderarse la solicitud comprendida por lo menos dentro del número 5 del artículo 227 citado o sea “insuficiencia de la prueba para justificar la sentencia o que ésta fuere con-traria a la ley.”
Alega la parte apelante que si pudiera considerarse com-prendida la solicitud en el número indicado, caería por su base, porque no se señala en la exposición del caso en qué consiste la insuficiencia alegada. Tampoco estamos confor-mes. Es cierto que la ley (artículo 223) exige que “cuando en la notificación de la moción se consignare como fundamen-to de ella, la insuficiencia de las pruebas para justificar la sentencia u otra decisión, la exposición especificará los par-ticulares en que se alegare consistir la insuficiencia de las pruebas”, precepto de ley que ha sido ya interpretado y aplicado por este tribunal en' los casos de Pedrozo v. Sucesión Huertas, 25 D. P. R. 143, y Quiñones v. Foote, 23 D. P. R. 351. Pero es lo cierto también que la moción de nuevo juicio presentada el mismo día que la exposición es bastante específica, que todos los fundamentos de dicha moción se incluyeron además dentro de la exposición del caso y que esta cuestión no fué levantada en la corte inferior en donde las partes discutieron el caso que fué al parecer entendido por ellas y por la corte sin dificultad alguna.
Sostiene la apelante que el fundamento No. 7 relativo a que “la indemnización de daños solicitada y concedida es ex-cesiva” no pudo- alegarse en la moción porque no se con-signó en la notificación y, además, porque no está compren-dido dentro de ninguno de los apartados del artículo 221. Si *435bien no aparece alegado expresamente en la notificación, los términos de ésta son tan generales, que la cuestión puede considerarse comprendida dentro de ellos. Oou respecto al otro extremo diremos que estamos conformes con la apelan-te en que no resulta de la exposición que la demandada se. opusiera a la presentación de la prueba de la cual derivó la corte la cuantía de los daños, pero no basándose, como no se basa, la solicitud en el número 6 del artículo 221, ca-rece la objeción de importancia.
Prescindiendo, pues, de exagerados tecnicismos e inter-pretando la ley y las alegaciones con ánimo de penetrar en el fondo de la cuestión para administrar justicia, fiemos lle-gado al punto de concluir que la corte tuvo una base' formal suficiente para entrar a ejercitar su discreción decidien-do si debía o no conceder la celebración de un nuevo juicio.
Nos parece oportuno el momento para expresar que no obstante estar la materia minuciosamente regulada por la ley, siguen teniendo las cortes una amplia discreción en la apreciación de la concurrencia de las causas fijadas y siguen las cortes de apelación sosteniendo que sólo en casos de un claro abuso de discreción por parte de las cortes infe-riores se revocan sus decisiones relativas a la concesión o negativa de nuevos juicios. Véase la anotación de Pomeroy al artículo 657 del Código de Enjuiciamiento Civil de California, igual al 221 del nuestro. Para no alargar innecesa-riamente esta opinión, nos limitaremos a citar el caso In re Martin en el cual la opinión aparece escrita por la corte, Dice así:
“La Coete. — Dentro de un año después que el testamento del finado había sido aprobado por la corte de testamentaría, el ape-lante radicó su petición para que se revocara la resolución de dicha corte. . Por las cuestiones levantadas en la contestación de los apelados, se vió el caso ante un jurado, el cual rindió un vere-dicto basado en ciertas cuestiones especiales sometidas al mismo de acuerdo con la petición, habiendo entonces la corte dictado una or-den revocando la aprobación. Los apelados entonces solicitaron un *436nuevo juicio, que les fué concedido, y el peticionario apela de tal resolución. Uno de los fundamentos de la moción fué la insuficien-cia de la prueba para justificar el veredicto, y la vista de la mo-ción tuvo lugar a virtud de una exposición del caso en.que se con-signaba íntegramente la prueba. La orden de la corte concede un nuevo juicio en términos generales, sin especificar los fundamentos de tal resolución, y suponemos, para sostener dicha orden, que la misma fué dictada por el mencionado fundamento de la insuficien-cia de la prueba.
“La ley no obliga a la corte a especificar los motivos que in-forman su acción al conceder o denegar un nuevo juicio, y aun cuando el estatuto contenía tal disposición, se resolvió que era me-ramente directiva. (Borkheim v. Fireman’s Fund Ins. Co., 38 Cal. 505.) Su resolución ha de ser revisada a virtud del récord con relación al cual fué dictada, y será sostenida si de las constancias de esos autos aparece, bajo cualquier circunstancia, la facultad de la corte para conceder un nuevo juicio. (Kauffman v. Maier, 94 Cal. 269.)
‘ ‘ El abogado del apelante- ha discutido ampliamente el derecho de la corte sentenciadora para hacer caso omiso del veredicto de un jurado respecto al conflicto en la prueba, y ha citado muchas de-cisiones de otros Estados en apoyo de la contención de que tal de-recho no existe a menos que el veredicto sea claramente contrario al peso de la prueba. Pero la regla en este estado se halla tan fir-memente establecida que no hay lugar a discusión sobre si la corte superior está autorizada a conceder un nuevo juicio cuando, en su opinión, el veredicto es contrario al peso de la prueba. Al actuar así lo hace en el ejercicio de una discreción legal que le ha sido conferida, y, al igual que el ejercicio de cualquier otra discreción legal, sólo puede ser revisado por esta corte cuando se demuestra que abusó de dicha discreción. (Domico v. Casassa, 101 Cal. 411, y casos en él citados.) Será suficiente decir que de los autos de este caso no aparece semejante abuso, ni tampoco que la corte inferior actuara de otro modo que en el ejercicio de su discreción legal, en la consideración que hizo de la prueba ante el jurado. Como el caso ha de ser juzgado de nuevo, no es conveniente que indique-mos cuáles han podido ser los fundamentos de su resolución, ni tampoco cuál es nuestra opinión respecto de la prueba.
“Se confirma la resolución.” In Re Martin, 113 Cal. 480-481.
En el Código de Enjuiciamiento Civil nuestro no aparece ningún precepto igual a la sección 662 del de California por *437virtud de la cual se otorga poder expreso a las cortes para conceder nueAms juicios a su propia moción en los casos que se especifican, pero tampoco existe precepto legal alguno que proluba el ejercicio de tal poder que de antiguo se puso en práctica por las cortes -en bien de la justicia. Siendo ello así, no tenemos por qué revocar la jurisprudencia estable-cida por este Tribunal desde 1909. Al contrario la ratifi-camos en los mismos términos en que fué expuesta por el Juez Sr. MacLeary, a saber:
“El juez de distrito consideró todos dichos puntos y concedió un nuevo juicio porque estaba en duda con respecto a la justicia de la sentencia dictada. En estas condiciones pudo dicho juez haber concedido un nuevo juicio de su propia iniciativa, aun cuando no hubiera sido solicitado por la parte contra la cual se dictó la sen-tencia. Cuando no ha sido restringida por la ley la facultad inhe-rente que tiene una corte de jurisdicción general, dicha corte puede hacer esto aun cuando esté pendiente, al tiempo de dictarse la or-den, una solicitud de nuevo juicio fundada en otros motivos. Tal restricción no existe en nuestras leyes. (29 Cyc., p. 291.)
“La corte inferior tiene una amplia discreción con respecto a este particular mientras el caso está sometido a su jurisdicción. Y esto es lo que sucede en los Estados en donde los juicios civiles se celebran ante jurados; de modo que con mucha más razón está den-tro de la facultad de la corte el conceder nuevos juicios en este país en donde todos los casos civiles se celebran ante la corte sin la in-tervención del jurado.
“La práctica de conceder nuevos juicios en acciones civiles, cuan-do la prueba es contradictoria o insuficiente según el criterio del juez sentenciador, debe ser favorecida y recomendada, pues tiende a beneficiar la justicia, ahorrando tiempo y evitando los gastos que originan las apelaciones.
“La discreción que tiene el tribunal inferior para conceder un nuevo juicio rara vez es anulada en la apelación a no ser que sea un caso en que haya habido un manifiesto abuso de dicha discre-ción, lo que no ocurre en el presente caso.” Santiago v. Vázquez et al., 15 D. P. R. 228, 230.
¿Abusó o no en este caso ele su discreción la corte de dis-trito? A nuestro juicio no se lia demostrado que abusara. *438Dicha corte a virtud de la solicitud de la demandada tuvo oportunidad de reexaminar la prueba consignada en la ex-posición del caso y pudo concluir, o dudar fundadamente, que fuera suficiente para sostener en todo o en. parte la senten-cia, y siendo ello así, con un amplio, espíritu de .justicia que no debe ser perturbado por nosotros, pudo acordar como acordó la celebración de un nuevo juicio, sin salirse de los límites fijados por la ley.
Por virtud de lo expuesto y sin que pueda interpretarse nuestra actitud como si prejuzgáramos en sentido alguno la sentencia que pondrá fin a este litigio, opinamos que debe de-clararse sin lugar el recurso y confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf firmó conforme con la sentencia.